DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsey Jaeger on 5/6/2021.
The application has been amended as follows: 
In the claims:
Claim 37. An ultrasound catheter, comprising: a catheter body having a lumen; an ultrasound transmission member extending longitudinally through the lumen, the ultrasound transmission member having a proximal end and a distal end; a sonic connector coupled with the proximal end of the ultrasound transmission member, the sonic connector having a proximal portion and a distal portion; a constraining member having an opening through which the ultrasonic transmission member extends, the constraining member having a recessed portion; and a vibrational absorber having an opening through which the ultrasonic transmission member extends, the vibrational absorber being located in the recessed portion of the constraining member, and the vibrational absorber being both longitudinally interposed between the constraining , and wherein the recessed portion of the constraining member overlaps a portion of an exterior of the distal portion of the sonic connector.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Nita (US5312328) fails to teach or disclose “the recessed portion of the constraining member overlaps a portion of an exterior of the distal portion of the sonic connector” in combination with the other limitations as recited in claims 21 and 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M/Examiner, Art Unit 3771                        


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771